    Case 18-10887-elf        Doc 93     Filed 02/05/21 Entered 02/05/21 11:27:39        Desc Main
                                        Document      Page 1 of 1



                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Jonathan C Eldredge
       Erin R Eldredge
                              Debtor(s)                                      CHAPTER 13

PENNSYLVANIA HOUSING FINANCE AGENCY,
its successors and/or assigns
                              Movant
                 vs.                                                       NO. 18-10887 AMC

Jonathan C Eldredge
Erin R Eldredge
                              Debtor(s)

William C. Miller Esq.
                              Trustee


                                      PRAECIPE TO WITHDRAW

TO THE CLERK OF THE BANKRUPTCY COURT:
   Kindly withdraw the Certification of Default of PENNSYLVANIA HOUSING FINANCE AGENCY,
which was filed with the Court on or about December 21, 2020 (Document 87).
                                                 Respectfully submitted,

                                                 /s/ Rebecca A. Solarz, Esq._
                                                 Rebecca A. Solarz, Esquire
                                                 KML Law Group, P.C.
                                                 BNY Mellon Independence Center
                                                 701 Market Street, Suite 5000
                                                 Philadelphia, PA 19106

February 5, 2021
